DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and Claims
2.	Applicant’s submission filed 01/12/2021 has been entered. Claims 1-6 and 8 are pending. Claims 7, 9-11 have been canceled. 

Withdrawn Objections and/or Rejections 
3.	Examiner acknowledges the amendments to the abstract and specification and the objections to these have been withdrawn as they have been overcome; however, corrections of each of these should be submitted on separate sheets, see below. 
Examiner acknowledges the amendments to the claims and the objections and rejections under 25 USC 112(b) have been withdrawn, as they have been overcome. 


Specification
4.	The amended abstract and the specification of the disclosure do not commence on separate sheets in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract 

Claim Objections
5.	The claims objected to because of the following informalities: 
The claims are not submitted on a separate sheet. Claims 8-10 are on the same sheet as the remarks. Claim 8 is marked as both amended and canceled. Claim 11 is absent from the claims and should appear as “canceled”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ong (US 2010/0152692 A1) in view of Konawa (US 2018/0049929 A1).
	Regarding claim 1, Ong discloses a sanitary pad (article 20) including: a fluid-impervious base member (backsheet 28) (Figs. 1 and 3, ¶ 0056 lines 3-6, 0064 lines 1-6, 14-17); a first engaging member (one of the side panel or wing portions 42) on one side of the base member for couplingly engaging one side of an outside surface of an under garment of a user and a second engaging member (the other 42) formed on another side of the base member for couplingly engaging another side of the outside surface of the under garment of the user (Fig. 1, ¶ 0091, 0092 lines 13-17,0095-0096); an intermediate liquid absorbent member (intake layer 32) adjacently coupled to the base member (Figs. 1-1A, ¶ 0080, 0081 lines 1-8). The intake layer of Ong is an absorbent member as it can include absorbent materials (¶ 0081 lines 1-8). Ong further discloses a pair of spaced raised longitudinally extending upper absorbent members (barrier structure 44) coupled to an upper surface of the intermediate liquid absorbent member (32) (Figs. 1-1B, and 3, ¶ 0110 lines 1-6, 0114 lines 1-3); a first liquid absorbent member (front of absorbent core 30) coupled to extend outwardly from one end and sides of the intermediate liquid absorbent member (32) and a second liquid absorbent member (rear of 30) coupled to extend outwardly from another end and sides of the intermediate liquid absorbent member (Fig. 1-1A, ¶ 0057,0080, 0088), based on the description in the specification of the application identifying absorbent members 22 and 28 as the first and second absorbent members based on their location in the front and rear ends of the article (see Fig. 1 and p. 5 of present invention). Additionally, the 
Ong is silent to the first and second liquid absorbent members including a plurality of spaced aligned circularly shaped pieces of cotton. 
	Konawa, however, teaches a sanitary napkin (Konawa ¶ 0044 lines 1-11), in the same field of endeavor, wherein the front and the rear of the absorbent body (4), relating to the first and second absorbent members, have a plurality of circularly shaped protrusions (14, 16) (Konawa Fig. 7, ¶ 0073 lines 1-7), the protrusions having an upper layer sheet (10) of a natural fiber such as cotton (Konawa Fig. 7 ¶ 0049 lines 1, 8). As such, Konawa teaches a plurality of spaced aligned circularly shaped pieces of cotton (protrusions 14,16), to help bodily fluids diffuse and quickly absorb fluids (as motivated by Konawa ¶ 0013). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second liquid absorbent member (30) of the article of Ong to include a plurality of spaced aligned circularly shaped pieces of cotton, or protrusions, as taught by Konawa, to increase absorbency and help bodily fluids diffuse.

	Regarding claim 2, all of the elements of the current invention have been substantially disclosed by Ong and Konawa, as applied above in claim 1. Ong further discloses wherein the base member includes a fluid-impervious plastic material (Ong ¶ 0064), or polymeric film.


	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the intermediate liquid absorbent member of the Ong/Konawa article be cotton, as suggested by Konawa, as a suitable material since the substitution of a natural fiber as taught by Ong, for the cotton of Konawa would achieve the predictable result of a thin absorbent material. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 

	Regarding claim 4, all of the elements of the current invention have been substantially disclosed by Ong and Konawa, as applied above in claim 3. Ong further discloses wherein the first engaging member (42) includes an adhesive member (panel-fastener system incorporates an operative adhesive) for couplingly engaging one side of the outside surface of the under garment of the user (Ong Fig. 1, ¶ 0096). 



Regarding claim 6, all of the elements of the current invention have been substantially disclosed by Ong and Konawa, as applied above in claim 5. Ong further discloses wherein the first liquid absorbent member (30) is coupled to the one end and sides of the intermediate liquid absorbent member to extend outwardly therefrom in an oval configuration (Ong Fig. 1, ¶ 0088), as the intake layer and absorbent core of Ong are concentric ovals so the first absorbent member is coupled to in part a front end and the front end sides of the oval configuration.

Regarding claim 8, all of the elements of the current invention have been substantially disclosed by Ong and Konawa, as applied above in claim 6. Ong further discloses wherein the second liquid absorbent member (30) is coupled to the other end and sides of the intermediate liquid absorbent member to extend outwardly therefrom in an oval configuration (Ong Fig. 1, ¶ 0088), as the intake layer and absorbent core of Ong are concentric ovals so the second absorbent member is coupled to in part a rear end and the rear end sides of the oval configuration.

Response to Arguments
9.	Applicant's arguments filed 01/12/2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s remarks beginning on p. 4/9 of the Remarks, that there is no teaching in the Ong reference (p. 6 of remarks) or in Konawa (p. 7) of a pair of raised longitudinally extending upper absorbent members coupled to an upper surface of the intermediate liquid absorbent member; Examiner respectfully disagrees. Applicant did not provide arguments pointing out disagreements with the examiner’s contentions regarding the references applied against the claims. Ong has been shown to teach the pair of spaced raised longitudinally extending upper absorbent members as the barriers of Ong, which are taught to be to be raised for example 5 mm from the upper surface (¶ 0110, 0114, Fig. 1B).
Regarding the argument that there is no teaching in Ong (p. 6-7 of remarks) or in Konawa (p. 8) of a first absorbent member including a plurality of spaced aligned circularly shaped pieces of cotton coupled to extend outwardly from one end and sides of the intermediate liquid absorbent member, and further no teaching of a second liquid absorbent member including a plurality of spaced aligned circularly shaped pieces of cotton coupled to extend outwardly from another end of the sides of the intermediate absorbent member; Examiner notes that apart from the “circularly shaped” limitation, these features were shows to be taught by teaching reference in Konawa in claims 7 and 9 of the previous office action. Furthermore, the combination of Ong and Konawa still teach all of the elements of the claims, specifically as Konawa identifies circularly . 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER K BARNWELL whose telephone number is (571)272-6320.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HEATHER K BARNWELL/Examiner, Art Unit 3781                                                                                                                                                                                                        03/23/2021
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781